office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 cwgorham postf-110322-15 uilc date july to anthony j kim senior counsel san francisco group large business international from lewis k brickates branch chief branch income_tax accounting subject applicability of sec_1_263_a_-5 to targets in asset acquisitions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue when an acquired taxpayer elects to treat a stock sale as an asset sale under sec_338 of the internal_revenue_code i r c can the acquired taxpayer elect to allocate success-based fees paid in conjunction with the acquisition pursuant to revproc_2011_29 i r b conclusion no the safe_harbor election under revproc_2011_29 only applies to covered transactions under sec_1_263_a_-5 with regard to an acquired taxpayer in an asset acquisition the transaction is not a covered transaction under sec_1_263_a_-5 facts on date the shareholders of target_corporation target an s_corporation sold all of their outstanding_stock to acquirer corporation acquirer for dollar_figurex postf-110322-15 transaction target and acquirer jointly elected to treat the transaction as a taxable asset acquisition under sec_338 target incurred success-based and non-success based costs leading up to the transaction including success-based costs target incurred these costs to create financial models and prepare buyer lists these costs were paid to an investment bank non-success based costs target incurred these costs in the general marketing to potential buyers the costs include the costs of drafting information memoranda reviewing contracts and preparing letters of intent on its timely filed original form 1120-s u s income_tax return for an s_corporation target attached a statement electing the safe-harbor allocation under revproc_2011_29 in the statement target identified the transaction and stated that it was capitalizing of its success-based costs target claimed a transaction cost deduction including of its success-based costs under revproc_2011_29 law and analysis a taxpayer must capitalize amounts paid to facilitate certain enumerated business transactions regardless of whether the transactions are comprised of a single step or a series of steps carried out as part of a single_plan and without regard to whether gain_or_loss is recognized in the transactions sec_1_263_a_-5 the list of enumerated business transactions includes but is not limited to an acquisition of assets that constitute a trade_or_business whether the taxpayer is the acquirer in the acquisition or the target of the acquisition sec_1_263_a_-5 - a success-based_fee is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction success-based fees are presumed to facilitate the transaction and therefore must be capitalized sec_1_263_a_-5 a taxpayer may rebut the presumption and deduct the amount of the fees by maintaining sufficient documentation to establish that a portion of the success-based fees is allocable to activities that do not facilitate the transaction sec_1_263_a_-5 revproc_2011_29 provides a safe-harbor election in which a taxpayer may in lieu of maintaining the documentation required in sec_1_263_a_-5 allocate success-based fees between activities that facilitate a transaction and activities that do not facilitate a transaction the safe-harbor election is available only for covered transactions as defined under sec_1_263_a_-5 see revproc_2011_29 sec_4 sec_1_263_a_-5 lists three transactions as covered transactions postf-110322-15 a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 a reorganization described sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization in this case the transaction is a deemed asset acquisition because of the sec_338 election target cannot however treat the transaction as a covered transaction sec_1_263_a_-5 uses the phrase taxable_acquisition by the taxpayer which means that the provision only applies to acquiring taxpayers and not to acquired taxpayers nowhere in sec_1 e i is there language like the parenthetical whether the taxpayer is the acquirer in the acquisition or the target of the acquisition which is found in sec_1_263_a_-5 accordingly with regard to an asset acquisition the term covered transaction under sec_1_263_a_-5 only applies to the acquiring taxpayer and not the acquired taxpayer the transaction does not qualify as either of the other covered transactions listed in sec_1 e the transaction was not a taxable_acquisition of an ownership_interest in a business_entity target cannot demonstrate stock ownership post-acquisition additionally the transaction is none of the reorganizations listed in sec_1_263_a_-5 accordingly target is not eligible to elect safe-harbor treatment under revproc_2011_29 for its success-based fees paid in taxpayer must capitalize the success- based fees that it claimed as a current_expense on it sec_2012 return unless it establishes through documentation that a portion of the costs are allocable to activities that do not facilitate the transaction sec_1_263_a_-5 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
